NOT FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                          FEB 22 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ELVIRA MARTIN PARKIN, aka Elvira                 No.    10-73864
Martin Santos; ELINOR MARTIN
SANTOS; MARCO ANTONIO MARTIN                     Agency Nos.       A074-331-245
SANTOS,                                                            A045-408-662
                                                                   A045-408-663
                 Petitioners,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 17, 2021**

Before:       FERNANDEZ, BYBEE, and BADE, Circuit Judges.

        Elvira Martin Parkin and her children, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings based on ineffective


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
   **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We grant the petition for review and we remand.

      The BIA abused its discretion in determining that petitioners failed to

demonstrate that they acted with due diligence in bringing ineffective assistance of

counsel claims against their first two attorneys, where the BIA relied solely on the

fact that petitioners did not bring these claims while they were represented by their

third attorney. See Ghahremani v. Gonzales, 498 F.3d 993, 1000 (9th Cir. 2007)

(finding petitioner exercised due diligence even where third and fourth counsel did

not inform petitioner that second counsel was ineffective). Thus, we grant the

petition for review and remand to the agency for further proceedings consistent

with this disposition. See id. at 1000-01; see also INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      Petitioners’ request for oral argument, raised in their opening brief, is denied

as moot.

      Petitioners’ removal is stayed pending a decision by the Board of

Immigration Appeals.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     10-73864